Mollison, Judge:
Counsel for the parties have submitted the above-entitled appeal for reappraisement upon a stipulation on the basis of which I find that the proper basis for the determination of the value of the merchandise involved is export value, as defined in section 402(d), Tariff Act of 1930, and that such value, in each instance, is the value set forth in column “5” of schedule “A,” attached hereto, packed.
Judgment will issue accordingly.
Schedule A
1. 2. 3. 4. 5.
Reappraise- Collec- Entry meat No. tor’s No. No. Date of Value or price export
R58/25282 10075 869056 1/7/57
Birch plywood as follows:
BB/WG grade, %" thick, ¶', * Invoice unit value, net, less ocean freight and insurance
BB/WG grade, %" thick, f”, * $161.00 per 1,000 sq. feet, less ocean freight and insurance
BB grade %" thick 48" x 36" Invoice unit value, net, less ocean freight and insurance